Miller, J.,
delivered the following dissenting opinion :
Tn view of the broad and general language of the first •section of our statute against gaming (as embodied in the Code,) which forbids the “ keeping of anyplace for the purpose of gambling,” and the express command of the Legislature to the Courts, contained in a subsequent section, to *264construe all the preceding sections “ liberally, so as to prevent the mischiefs intended to he provided against,” I cannot douht hut that the pool-rooms carried on as described in- the testimony in these cases, are places kept for the purposes of gambling within the meaning of the statute-thus required to he construed.
This testimony shows that these rooms were kept “ for the purpose,” to quote the exact words, “ of carrying on the business of selling pools on horse races.” These con-sifted of what are termed Combination pools, Auction-pools, Mutual or Paris Mutual pools. The mode in which these several pools are made up, and the facilities provided for that end, are then described, hut these need not be stated, for they are so well known as to have become almost matters of common knowledge. The appellants, as keepers or “ managers ” of the rooms and pools, received five per cent, of all the money put up or wagered by the betters, or, as in one part of the testimony, they are modestly termed, “ the patrons ” of the establishments. They would also, themselves, make bets directly u with their patrons,” as for instance they would bet a person ten to one that a certain combination would not win, and the better would pay one dollar, and if the combination won, he would be entitled to eleven dollars, otherwise he lost the dollar he put in. The testimony further shows that this business of' pool selling or betting on horse races was daily and habitually carried on by the appellants in these rooms, the races being both in this State and in many other parts of' the country.
To my mind it is clear that these rooms are places kept “for the purpose of gambling,” and that to hold otherwise is to ignore the plain meaning of the plain language of the statute, as well as to subvert its spirit and intent, and to disregard the express injunction to give it a liberal construction in order to suppress the mischiefs against which it is aimed. It is evident that they afford like facilities *265and accommodations, and hold out the same invitations and temptations to the public as other places where other kinds of gambling are carried on. The resulting evils are also obviously the same. The fact that the contest or game upon which the bets or pools are made is innocent in itself, is of no consequence. Mere betting on horse races, or at cards, or at any other game, has not been made a criminal offence in this State, though common experience has shown that many evils often proceed therefrom. But such evils, and the chances of them, are greatly multiplied when a house or room is specially set apart and devoted to the purposes of gambling, and it is upon the recognition of this fact that our statute punishes the keeping of such places, while it does not punish the mere laying of wagers or betting.
The Legislature has on several occasions modified those sections of the statute which prescribe the penalties, hut has never, since the adoption of the Code, changed the sections' already referred to, or others which define and prohibit the offences. One of these modifying Acts is that of 1880, cb. 149, and it appears from the Journal of the House of Delegates that when this Act was before that body, an amendment was offered so as to make it an offence, and to punish any person “who shall sell by auction any pool or ticket representing pools or tickets on the Paris Mutual plan, or ‘make hooks,’ in which are recorded bets dependent upon horse races, or who shall sell or dispose of the privilege of selling auction pools or tickets on the Paris Mutual plan, or of making hooks dependent upon horse races at Pimlico or elsewhere in this State.” This amendment was rejected by a vote of twenty-six in the affirmative and thirty-six in the negative, and its rejection has been strongly relied on by counsel for the appellants as demonstrating that a majority of the House of Delegates refused to declare the selling of pools on horse races, or the keeping of places or rooms for that purpose *266an offence, and it is insisted that this vote must be accepted by the Court as a legislative construction that the keeping of rooms where such pools are sold is not within the first or any other section of the gaming statute. Assuming (but without expressing an opinion to that effect,) that it is legitimate for the Court to resort to the Journals of the Legislature showing the amendments offered with the votes thereon, to a particular bill, for the purpose of determining the construction of the Act when it becomes a law, or the construction of an antecedent statute upon the same subject, I am unable to draw from this amendment and vote the conclusion for which counsel have contended, and for several reasons. In the first place, it is impossible for the Court to ascertain precisely what reasons or motives influenced those who voted pro and con on this amendment, for there is no official or authorized report of the debate, if any there was, on this subject. Again, the amendment says nothing about the beeping of a house, or room, or place for the constant sale of such pools, by which gambling and its evils are encouraged and enhanced, and it goes far beyond the provisions of the first section of the gaming statute and any construction thereof which these cases call for. It in fact created new offences. If it had become part of the law it would have punished the sale- by any one of a single pool or a single ticket therein, as well as the making of books (which any one may carry about in his pocket,) in which bets on horse races are recorded, and it is at least reasonable to infer that the'majority of the Delegates were unwilling to go thus far, and therefore voted down the amendment. Lastly, the bill itself probably encountered opposition on account of its severity. It largely increased the punishments prescribed by the previous law, and contained other stringent provisions, some of which were repealed by the subsequent Act of 1882, ch. 271. The Journal also shows that several other amendments were offered by the same minority, *267which were also voted down. In fact, it appears to he a case, so far as the Journal shows, not unusual in legislative bodies, where a minority opposed to a bill seek, in order to defeat it, to clog it with amendments objectionable to some, and acceptable to others of the majority, and where the majority agree to reject 'all such amendments, in order to carry the measure. That such was the case here is manifest from the fact that only seven of those who supported the amendment voted for the bill on its final passage. The attempt thus to enlarge the scope of the bill by creating new offences, was simply a ruse to defeat it. It seems to me, therefore, that this amendment, and the vote thereon, even if the Court is at liberty to consider them, have no significance whatever, so far as the present cases are concerned, because they leave entirely untouched the question these cases present.
I am clearly of opinion the ruling of the Court in each case, admitting the testimony excepted to by the appellants, respectively, should be affirmed.